



Exhibit 10.1
Non-Employee Director Compensation Policy


Non-employee members of the board of directors (the “Board”) of Inspire Medical
Systems, Inc. (the “Company”) shall be eligible to receive cash and equity
compensation as set forth in this Non-Employee Director Compensation Policy
(this “Policy”). The cash and equity compensation described in this Policy shall
be paid or be made, as applicable, automatically and without further action of
the Board, to each member of the Board who is not an employee of the Company or
any parent or subsidiary of the Company (each, a “Non-Employee Director”) who
may be eligible to receive such cash or equity compensation, unless such
Non-Employee Director declines the receipt of such cash or equity compensation
by written notice to the Company. This Policy shall become effective after the
effectiveness of the Company’s initial public offering (the “IPO”) and
immediately prior to the establishment of the IPO price of the shares of common
stock of the Company (the “Effective Time”) and shall remain in effect until it
is revised or rescinded by further action of the Board. This Policy may be
amended, modified or terminated by the Board at any time in its sole discretion.
The terms and conditions of this Policy shall supersede any prior cash and/or
equity compensation arrangements for service as a member of the Board between
the Company and any of its Non-Employee Directors and between any subsidiary of
the Company and any of its non-employee directors. No Non-Employee Director
shall have any rights hereunder, except with respect to equity awards granted
pursuant to this Policy.
1.0Cash Compensation.
(a) Annual Retainers. Each Non-Employee Director shall receive an annual
retainer of $40,000 for service on the Board.
(b) Additional Annual Retainers. In addition, a Non-Employee Director shall
receive the following annual retainers:
(i) Chairperson of the Board. A Non-Employee Director serving as Chairperson of
the Board shall receive an additional annual retainer of $35,000 for such
service.
(ii) Audit Committee. A Non-Employee Director serving as Chairperson of the
Audit Committee shall receive an additional annual retainer of $20,000 for such
service. A Non-Employee Director serving as a member of the Audit Committee
(other than the Chairperson) shall receive an additional annual retainer of
$10,000 for such service.
(iii) Compensation Committee. A Non-Employee Director serving as Chairperson of
the Compensation Committee shall receive an additional annual retainer of
$15,000 for such service. A Non-Employee Director serving as a member of the
Compensation Committee (other than the Chairperson) shall receive an additional
annual retainer of $7,500 for such service.
(iv)  Nominating and Corporate Governance Committee. A Non-Employee Director
serving as Chairperson of the Nominating and Corporate Governance Committee
shall receive an additional annual retainer of $15,000 for such service. A
Non-Employee Director serving as a member of the Nominating and Corporate
Governance Committee (other than the Chairperson) shall receive an additional
annual retainer of $7,500 for such service.




--------------------------------------------------------------------------------





         (c) Payment of Retainers.
(i) Timing. The annual retainers described in Sections 1(a) and 1(b) shall be
earned on a quarterly basis based on a calendar quarter and shall be paid by the
Company in arrears not later than the fifteenth day following the end of each
calendar quarter.


(ii) Form. The annual retainers shall be paid in the form of cash; provided that
the Board may, in its discretion, permit a Non-Employee Director to elect to
receive any portion of the annual retainer in the form of shares of common stock
of the Company (“Common Stock”) in lieu of cash. If such an election is
permitted by the Board and made by a Non-Employee Director, the number of shares
of Common Stock to be paid shall be determined by dividing the portion of the
annual retainer payable in the form of Common Stock by the Fair Market Value (as
defined in the Company’s 2018 Incentive Award Plan or any other applicable
Company equity plan then maintained by the Company (such plan, as may be amended
from time to time, the “Equity Plan”)) per share of Common Stock on the date the
retainer is payable. Shares issued in lieu of cash shall be fully vested and
unrestricted shares of Common Stock. Any election by a Non-Employee Director to
receive a portion of the annual retainer in shares of Common Stock must be made
prior to the applicable payment date for such portion of the annual retainer and
pursuant to an election form to be provided by the Company. An election must
comply with all rules established from time to time by the Board, including any
insider trading policy or similar policy. A Non-Employee Director may not make
an election pursuant to this Section 1(c)(ii) during a Company blackout period
or when the Non-Employee Director is otherwise in possession of material
non-public information.


(iii) Termination of Service. In the event a Non-Employee Director does not
serve as a Non-Employee Director, or in the applicable positions described in
Section 1(b), for an entire calendar quarter, such Non-Employee Director shall
receive a prorated portion of the retainer(s) otherwise payable to such
Non-Employee Director for such calendar quarter pursuant to Section 1(b), with
such prorated portion determined by multiplying such otherwise payable
retainer(s) by a fraction, the numerator of which is the number of days during
which the Non-Employee Director serves as a Non-Employee Director or in the
applicable positions described in Section 1(b) during the applicable calendar
quarter and the denominator of which is the number of days in the applicable
calendar quarter.


2.0Equity Compensation.
Non-Employee Directors shall be granted the equity awards described below. The
awards described below shall be granted under and shall be subject to the terms
and provisions of the Equity Plan and shall be granted subject to the execution
and delivery of award agreements, including attached exhibits, in substantially
the forms previously approved by the Board. All applicable terms of the Equity
Plan apply to this Policy as if fully set forth herein, and all equity grants
hereunder are subject in all respects to the terms of the Equity Plan.
(a) Annual Awards. Each Non-Employee Director who (i) serves on the Board as of
the date of any annual meeting of the Company’s stockholders (an “Annual
Meeting”) after the Effective Time and (ii) will continue to serve as a
Non-Employee Director immediately following such Annual Meeting shall be
automatically granted, on the date of such Annual Meeting, an option to purchase
the number of shares of Common Stock (at a per-share exercise price equal to the
closing price per share of Common Stock on the date of such Annual Meeting (or
on the last preceding trading day if the date of the Annual



--------------------------------------------------------------------------------





Meeting is not a trading day)) having an aggregate fair value on the date of
grant of $110,000 (as determined in accordance with FASB Accounting Codification
Topic 718 (“ASC 718”) and subject to adjustment as provided in the Equity Plan).
The awards described in this Section 2(a) shall be referred to as the “Annual
Awards.” For the avoidance of doubt, a Non-Employee Director elected for the
first time to the Board at an Annual Meeting shall receive only an Annual Award
in connection with such election, and shall not receive any Initial Award on the
date of such Annual Meeting as well.
(b) Initial Awards. Each Non-Employee Director who is initially elected or
appointed to the Board after the date the IPO price of the shares of Common
Stock is established in connection with the IPO, on any date other than the date
of an Annual Meeting, shall be automatically granted, on the date of such
Non-Employee Director’s initial election or appointment (such Non-Employee
Director’s “Start Date”), an award of an option to purchase shares of Common
Stock (at a per-share exercise price equal to the closing price on Common Stock
on such date (or on the last preceding trading day if such date is not a trading
day)), having an aggregate fair value on such Non-Employee Director’s Start Date
equal to $165,000 (as determined in accordance with ASC 718 and subject to
adjustment as provided in the Equity Plan). The awards described in this Section
2(b) shall be referred to as “Initial Awards.” For the avoidance of doubt, no
Non-Employee Director shall be granted more than one Initial Award.
(c) Termination of Employment of Employee Directors. Members of the Board who
are employees of the Company or any parent or subsidiary of the Company who
subsequently terminate their employment with the Company and any parent or
subsidiary of the Company and remain on the Board will not receive an Initial
Award pursuant to Section 2(b) above, but to the extent that they are otherwise
eligible, will be eligible to receive, after termination from service with the
Company and any parent or subsidiary of the Company, Annual Awards as described
in Section 2(a) above.
(d) Vesting of Awards Granted to Non-Employee Directors. Each Annual Award shall
vest and become exercisable on the first anniversary of the date of grant and
each Initial Award shall vest and become exercisable in three equal annual
installments following the date of grant (such that the Initial Award shall vest
and become exercisable in full on the third anniversary of the date of grant),
in each case subject to the Non-Employee Director continuing in service through
the applicable vesting dates. No portion of an Annual Award or Initial Award
that is unvested or unexercisable at the time of a Non-Employee Director’s
termination of service on the Board shall become vested and exercisable
thereafter. All of a Non-Employee Director’s Annual Awards and Initial Awards
shall vest in full immediately prior to the occurrence of a Change in Control
(as defined in the Equity Plan), to the extent outstanding at such time.

